DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
The amendment of 01/31/2022 has been entered. Claims 1 and 3-16 are pending in this US patent application. Claims 8-15 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, and claim 7 remains withdrawn as being directed to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/16/2021. Because claim 16 has been amended to depend from claim 1, claim 16 has been rejoined for examination at this time.
Claims 1, 3-6, and 16 are currently under examination and were examined on their merits.

Information Disclosure Statement
The information disclosure statement filed in this application on 10/21/2021 has been received and considered.

Withdrawn Rejections
All rejections of claim 2 set forth in the previous Office action are withdrawn in light of the amendment of 01/31/2022, which cancelled claim 2.
The rejection of claim 3 under 35 U.S.C. 112(b) as being indefinite as set forth in the previous Office action is withdrawn in light of the amendment of 01/31/2022, which amended claim 3 to have proper antecedent basis to the claim from which it depends. Applicant’s arguments regarding the previous rejection under 35 U.S.C. 112(b) has been found persuasive.
The rejection of claims 1-6 under 35 U.S.C. 102(a)(1) as being anticipated by Asolkar as set forth in the previous Office action is withdrawn in light of the amendment of 01/31/2022, which amended claim 1 to recite a whole cell broth collected from Beauveria bassiana. Applicant’s argument that Asolkar does not teach the claimed Beauveria bassiana whole cell broth has been found persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is newly rejected as necessitated by amendment under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

The microorganism Beauveria bassiana O379 is recited in the claims and, thus, is essential to the claimed invention. Because the microorganism is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise readily available to the public. If the microorganism is not so obtainable or available, the requirements of 35 U.S.C. § 112 may be satisfied by a deposit of the biological materials.
The specification does not disclose a repeatable process to obtain the microorganism, and it is not apparent if the biological materials are readily available to the public.  It is noted that Applicant has deposited the organism (see pages 41-42 of the instant specification as filed), but there is no indication in the specification that the specific strain will be irrevocably and without restriction or condition released to the public upon the issuance of a patent.
If the deposit is made under the Budapest Treaty, then an affidavit or declaration by applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the specific strain has been deposited under the Budapest Treaty and that the specific strain will be irrevocably and without restriction or condition released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein. 
If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 C.F.R. §§ 1.801-1.809, applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that:
(a) during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
	(c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;	
(d) a test of the viability of the biological material at the time of deposit will be made (see 37 C.F.R. §1.807); and
	(e) the deposit will be replaced if it should ever become inviable.
Applicant’s attention is directed to M.P.E.P. § 2400 in general, and specifically to § 2411.05, as well as to 37 C.F.R. § 1.809(d), wherein it is set forth that “the specification shall contain the accession number for the deposit, the date of the deposit, the name and address of the depository, and a description of the deposited material sufficient to specifically identify it and to permit examination.”  It is noted that the instant specification fails to provide any information about whether the deposit was made under the Budapest Treaty or whether the deposited organism is available to the public; the specification should be amended to include this information.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-6 remain rejected, and claim 16 is newly rejected as necessitated by amendment under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 

Please note that this rejection has been slightly augmented to incorporate discussion of the newly added limitations to claim 1. However, because the basis of the rejection is unchanged, the rejection has been maintained.

The statutory categories of invention under 35 U.S.C. 101 are processes, machines, manufactures, and compositions of matter. However, certain members of these categories constitute judicial exceptions, i.e., the courts have determined that these entities are not patentable subject matter. These judicial exceptions include abstract ideas, laws of nature, and natural phenomena. The Office released guidance on January 7, 2019 for the examination of claims reciting natural products under 35 U.S.C. 101 in light of the recent Supreme Court decisions in Association for Molecular Pathology v. Myriad Genetics, Inc. (569 U.S. ___, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013)) and Mayo Collaborative Services v. Prometheus Laboratories (566 U.S. ___, 132 S. Ct. 1289, 101 USPQ2d 1961 (2012)). This guidance indicates that claims must pass an eligibility test to avoid rejection under 35 U.S.C. 101. Under this test, the product must (a) not be directed to a judicial exception or must (b) contain additional elements that amount to significantly more than the judicial exception itself.

‘Directed to a judicial exception’ analysis:
Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties. Non-limiting examples of characteristics that can determine the presence of a marked difference include biological or pharmacological functions or activities; chemical and physical properties; phenotype, including functional and structural characteristics; and structure and form, whether chemical, genetic, or physical.

The claims, in light of Applicant’s elected species, recite an algicidal composition comprising a whole cell broth collected from the fermentation of Beauveria bassiana, which is a naturally occurring microorganism. As such, the broth of Beauveria bassiana is a naturally occurring substance and, thus, a judicial exception. Claim 1 also recites that the composition further comprises a carrier, diluent, adjuvant, or surfactant, which can be a naturally occurring substance, such as the water in the broth. Claim 1 further recites that the composition has algicidal activity. The instant specification indicates that algicidal activity is an inherent property of the broth of at least one naturally occurring Beauveria bassiana species (see Example 1 in the instant specification, starting at paragraph 0069 on page 12). As such, the composition of claim 1 is a judicial exception.

Claim 3 recites further limitations of the algae to which the composition of claim 1 has algicidal activity and does not limit the composition itself. As such, claim 3 recites a judicial exception.

Claim 4 recites the form of the composition and includes multiple formulations that do not represent a difference from the judicial exception, such as “ultra-low volume liquids” and “seed treatment formulation”. As such, claim 4 recites a judicial exception.

Claims 5 and 6 recite that the composition further comprises a chemical or biological algaecide. Applicant’s elected species is Burkholderia spp., which is a naturally occurring microorganism. Applicant has provided no evidence that a composition comprising Burkholderia spp. and the broth of claim 1 would exhibit any markedly different properties than Burkholderia spp. or the broth considered in isolation. As such, claims 5 and 6 recite a judicial exception.

Claim 16 recites that the Beauveria bassiana is a specific, naturally-occurring strain of Beauveria bassiana. As such, claim 16 recites a judicial exception.

Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
The claims do not recite additional elements that integrate the judicial exceptions into a practical application because the claims do not recite any additional elements other than the judicial exceptions.

‘Significantly more’ analysis:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not include any additional elements other than the judicial exceptions.

Therefore, claims 1, 3-6, and 16 are directed to subject matter that is not patent-eligible and are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-6 are newly rejected as necessitated by amendment under 35 U.S.C. 103 as being unpatentable over US patent application 2014/0221207 filed by Asolkar et al., published 08/07/2014, in view of Eyal et al., Appl. Biochem. Biotechnol. 44: 65-80 (1994).

Asolkar teaches species of Burkholderia spp. with pesticidal activity against algae (see entire document, including page 1, paragraph 0001). An embodiment is taught in which a whole cell broth of a culture of Burkholderia spp. is formed (page 22, paragraph 0247; cf. claims 4-6; the formulation could be used to treat seeds and, thus, qualifies as a “seed treatment formulation” as recited in claim 4). The broth contains compounds that have algicidal activity against Chlamydomonas reinhardtii (page 29, paragraph 0304; cf. claims 1 [“An algicidal composition…wherein said composition has algicidal activity”] and 3). The composition may further comprise an insecticide, such as Beauveria bassiana (page 18, paragraph 0195).

However, Asolkar does not teach that the Beauveria bassiana insecticide comprises whole cell broth from Beauveria bassiana fermentation, as recited in instant claim 1.

Eyal teaches the culture of Beauveria bassiana Nov. EO-1 in a liquid culture medium and the collection of the fermentation broth by centrifugation (see entire document, including page 68, paragraph 4, to page 69, paragraph 1). When brushed onto hibiscus leaves, the fermentation broth was able to kill mealy bugs on the leaves (page 71, paragraph 2; page 79, Table 3; cf. claim 1 [“…(a) a whole cell broth collected from Beauveria bassiana fermentation; and (b) a carrier, diluent”]; the Examiner notes that the water used to make the culture broth is both a carrier and a diluent).

While Asolkar does not teach that the Beauveria bassiana insecticide added to the algicidal Burkholderia spp. broth composition is Beauveria bassiana fermentation broth, it would have been obvious to one of ordinary skill in the art to use Beauveria bassiana fermentation broth as the Beauveria bassiana insecticide in the composition of Asolkar because Eyal teaches a Beauveria bassiana fermentation broth with insecticidal activity. One of ordinary skill in the art would have a reasonable expectation that adding the Beauveria bassiana fermentation broth of Eyal to the algicidal Burkholderia spp. broth of Asolkar would successfully result in the composition of Asolkar having at least some level of insecticidal activity.
Therefore, claims 1 and 3-6 are rendered obvious by Asolkar in view of Eyal and are rejected under 35 U.S.C. 103.

The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation…103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant has traversed the above rejection of the claims under 35 U.S.C. 101. Applicant states that the claims as a whole amount to significantly more than the exception itself and have different properties than seen in nature (remarks, page 6). This argument has been fully considered but has not been found persuasive. 
The Examiner notes that the claims do not contain any elements that are not judicial exceptions, and so they cannot be interpreted to amount to significantly more than a judicial exception. The Examiner further notes that Applicant has provided no evidence that the properties of the claimed cell broth composition are not seen in nature.

Applicant states that only fermented whole cell broth collected from Beauveria bassiana grown as specified in the claims show algicidal activity and that the algicidal activity is a characteristic that is a marked difference from the judicial exception (remarks, pages 6-7). This argument has been fully considered but has not been found persuasive.
The Examiner notes that the claims do not recite any limitations regarding the culture of the Beauveria bassiana. As such, the claims are broad enough to read on any whole cell broth from Beauveria bassiana culture, regardless of how the B. bassiana is cultured. The instant specification also provides no information regarding a particular culture method needed to produce a broth with algicidal activity. Example 1 of the specification discusses the results of using cell-free supernatant of Beauveria bassiana culture but provides no details about how the supernatant was obtained. The only information in the specification about the culture of the algicidal organisms is recited at a high level of generality and provides no actual detail about the culture process (see page 6, paragraph 0037). As such, Applicant has provided no evidence of a specific culture process that results in algicidal activity that is markedly different than any other culture process of Beauveria bassiana.

Applicant submits as Appendix I PTAB Decision No. 2020-003149, Ex parte Asolkar et al., and states that this PTAB Decision presents a similar situation in which claims reciting a fermentation broth were held to not recite a law of nature or natural phenomenon (remarks, pages 7-8). This argument has been fully considered but has not been found persuasive.
The Examiner notes that, in the cited decision, the claimed broth was the product of a particular fermentation process, specifically “agitated fermentation”, and the claimed properties of the cell broth were exhibited only as a result of this claimed “agitated fermentation” and not under natural conditions (PTAB Decision, page 6). The PTAB held that the “agitated fermentation” process was different from the natural growth of the microorganism and that this process was the cause of the phenotypic difference (PTAB Decision, page 8). In contrast, the instant claims are drawn to any broth of Beauveria bassiana fermentation, regardless of how the organisms are cultured.

Therefore, the Examiner has maintained the rejections presented above.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        04/28/2022